Per Curiam.

Respondent, admitted to practice in the Second Department in 1948, was convicted of grand larceny in the second degree by a jury. He thereafter pleaded guilty to a second indictment charging grand larceny in the second degree. On each indictment he was sentenced to an indeterminate sentence, with a maximum of three years. The petitioner, Association of the Bar, moves that his name be stricken from the roll of attorneys. Respondent concedes that any opposition to the petition would be meaningless pursuant to subdivision 4 of section 90 of the Judiciary Law.
The motion is accordingly granted.
Markewich, J. P., Lupiano, Steuer, Capozzoli and Lane, JJ., concur.
Respondent’s name.struck from the roll of attorneys and counselors at law in the State of New York.